COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO. 2-09-262-CR
 
BYRON
LAWRENCE GRAVES                                               APPELLANT
 
                                                   V.
THE
STATE OF TEXAS                                                                STATE
                                               ----------
        FROM CRIMINAL DISTRICT COURT NO. 4 OF
TARRANT COUNTY
                                               ----------
                 MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered the AMotion
To Dismiss@
filed by Byron Lawrence Graves, pro se.  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.[2]  See Tex. R. App. P. 2, 42.2(a), 43.2(f); Smith v. State, No.
02-07-00029-CR, 2007 WL1725820, at *1(Tex. App.CFort Worth June 14, 2007, no pet.) (mem. op., not
designated for publication).
 




PER
CURIAM
PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: April 1, 2010
 
 
 




[1]See Tex. R. App.
P. 47.4


[2]Appellant=s appointed counsel filed a motion
to withdraw, and brief in support thereof, stating the appeal is frivolous
under the guidelines of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).  Because appellant has
voluntarily moved to dismiss his appeal, we need not address counsel=s motion.